    Case 19-27314-JKS Doc 46 Filed 02/20/21 Entered 02/21/21 00:22:03                         Desc Imaged
                           Certificate
    UNITED STATES BANKRUPTCY COURT of Notice Page 1 of 4
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)




                                                                        Order Filed on February 18, 2021
                                                                        by Clerk
                                                                        U.S. Bankruptcy Court
                                                                        District of New Jersey



    In Re:                                                   Case No.:        19-27314

    Natalie Scardino                                                          7
                                                             Chapter:

                                                              Judge:          Sherwood




                                      ORDER GRANTING APPLICATION FOR
                                       PAYMENT OF UNCLAIMED FUNDS




             The relief set forth on the following page is ORDERED.




              DATED: February 18, 2021
Case 19-27314-JKS        Doc 46 Filed 02/20/21 Entered 02/21/21 00:22:03                   Desc Imaged
                              Certificate of Notice Page 2 of 4

                01/25/2021
           On __________________________________, an application was filed for the
  Claimant(s), ________________________________________,
                Natalie Scardino                         for payment of unclaimed funds
  deposited with the court pursuant to 11 U.S.C. § 347(a). The application and supporting
  documentation establish that the Claimant(s) is entitled to the unclaimed funds; accordingly, it is
  hereby
   
                                                                  11,850.00
           ORDERED that pursuant to 28 U.S.C. § 2042, the sum of $________________ held in
  unclaimed funds be made payable to ___________________________________________________
                                      Natalie Scardino.
  and be disbursed to the payee at the following address:
  ___________________________________________
  654 Rutgers Place
  Paramus, NJ 07652
  ___________________________________________
  ___________________________________________
  ___________________________________________

           The Clerk will disburse these funds not earlier than 14 days after entry of this order.
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
                                                                                                rev. 12/1/19
   
                                                      2
       Case 19-27314-JKS                     Doc 46 Filed 02/20/21 Entered 02/21/21 00:22:03                                              Desc Imaged
                                                  Certificate of Notice Page 3 of 4
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 19-27314-JKS
Natalie Scardino                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 18, 2021                                                Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                 Recipient Name and Address
db                     + Natalie Scardino, 654 Rutgers Place, Paramus, NJ 07652-4208

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                               Email Address
Bruce W. Radowitz
                                   on behalf of Debtor Natalie Scardino torreso78@gmail.com r45676@notify.bestcase.com

Donald V. Biase
                                   dbiase4236@gmail.com dbiase@iq7technology.com;dbiase4236@gmail.com;pbellina@outlook.com;ecf.alert+Biase@titlexi.com

Jonathan Kohn
                                   on behalf of Creditor Ridgewood Avenue Shopping Center LLC lawyers@rrkklaw.com lawyers@rrkklaw.com

Shauna M Deluca
                                   on behalf of Creditor Deutsche Bank National Trust Company as Trustee for Indymac INDX Mortgage Loan Trust 2007-AR13
                                   Mortgage Pass-Through Certificates Series 2007-AR13 sdeluca@raslg.com

Shauna M Deluca
                                   on behalf of Creditor Deutsche Bank National Trust Company sdeluca@raslg.com

U.S. Trustee
     Case 19-27314-JKS           Doc 46 Filed 02/20/21 Entered 02/21/21 00:22:03   Desc Imaged
                                      Certificate of Notice Page 4 of 4
District/off: 0312-2                                 User: admin                        Page 2 of 2
Date Rcvd: Feb 18, 2021                              Form ID: pdf903                   Total Noticed: 1
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 6
